 



EXHIBIT 10.3
LOCK-UP AGREEMENT
March ___, 2006
Purchasers referred to below:

         
 
  Re:   Securities Purchase Agreement dated March ___, 2006 (the “Agreement”) by
and among, CytRx Corporation, (the “Company”) and the purchasers signatory
thereto (each, a “Purchaser” and collectively referred to as the “Purchasers”)

Ladies and Gentlemen:
     Defined terms not otherwise defined herein (the “Letter Agreement”) shall
have the meanings set forth in the Agreement. Pursuant to Section 2.2(a) of the
Agreement and in satisfaction of a condition of the Purchasers’ obligations
under the Agreement, the undersigned irrevocably agrees with the Purchasers
that, from the date hereof until the 12 month anniversary of the Effective Date
(such period, the “Restriction Period”), the undersigned will not offer, sell,
contract to sell, pledge or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder with respect to,
any shares of Common Stock or Common Stock Equivalents beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”), except (a) with the
prior written consent of the Purchasers holding 75% or more of the Securities
issued pursuant to the Agreement or (b) in connection with a Permitted Transfer
(as defined below). Beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. In order to enforce this covenant, during the
Restriction Period the Company will impose irrevocable stop-transfer
instructions preventing the transfer agent from effecting any actions in
violation of this agreement. Notwithstanding the foregoing, the undersigned may
transfer all or any portion of the Securities (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound by the restrictions
set forth herein, (ii) to any trust for the direct or indirect benefit of the
undersigned or his immediate family, provided that the trustee of the trust
agrees to be bound by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value, and (iii)
pursuant to a merger or consolidation of the Company with or into another
corporation or other entity, or a third-party tender offer or exchange offer
extended to all of the stockholders of the Company ((i), (ii) and (iii), each a
“Permitted Transfer”).

 



--------------------------------------------------------------------------------



 



     The undersigned acknowledges that the execution, delivery and performance
of this letter agreement is a material inducement to the Purchasers to complete
the transaction contemplated by the Agreement and that the Purchasers (which
shall be third party beneficiaries of this letter agreement) and the Company
shall be entitled to specific performance of my obligations hereunder. The
undersigned hereby represents that the undersigned has the power and authority
to execute, deliver and perform this letter agreement, that the undersigned has
received adequate consideration therefor and that the undersigned will
indirectly benefit from the closing of the transactions contemplated by the
Agreement.
     This letter agreement may not be amended or otherwise modified in any
respect without the written consent of each of the Company, the undersigned, and
the Purchasers holding 75% or more of the Securities issued pursuant to the
Agreement. This letter agreement shall be construed and enforced in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of laws. The undersigned hereby irrevocably submit to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The undersigned
hereby waives any right to a trial by jury. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. The undersigned agrees and understands that this letter does not intend to
create any relationship between the undersigned and the Purchasers and that the
Purchasers are not entitled to cast any votes on the matters herein contemplated
and that no issuance or sale of the Securities is created or intended by virtue
of this letter.
     By its signature below, the Company’s transfer agent hereby acknowledges
and agrees that it has placed an irrevocable stop transfer instruction on the
Securities owned by the undersigned and listed on Schedule 1 attached hereto.
The only obligation of the transfer agent shall be to maintain the stop transfer
orders on the certificates listed on such schedule until the end of the
Restriction Period. This Letter Agreement shall be binding on successors and
assigns of the undersigned with respect to the Securities and any such successor
or assign shall enter into a similar agreement for the benefit of the
Purchasers.
*** SIGNATURE PAGE FOLLOWS***

2



--------------------------------------------------------------------------------



 



     This letter agreement may be executed in two or more counterparts, all of
which when taken together may be considered one and the same agreement.
 
Signature
 
Print Name
 
Position in Company
Address for Notice:
 
 
 
Number of shares of Common Stock
 
Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities
     By signing below, the Company agrees to enforce the restrictions on
transfer set forth in this letter agreement.
CYTRX CORPORATION

By:   /s/ MATTHEW NATALIZIO     
Name: Matthew Natalizio
Title: Chief Financial Officer

Acknowledged and agreed to
as of the date set forth above:
AMERICAN STOCK TRANSFER & TRUST COMPANY
By:                                                            
Name:
Title:

3